Title: To George Washington from Brigadier General Benedict Arnold, 7 February 1777
From: Arnold, Benedict
To: Washington, George



Dear General
Providence Feby 7. 1777

Your favour of the 24th Ulto I had not the pleasure of receiveing untill the 3d Inst.—am sorry to hear the Militia of the Southern States, have not yet suffered enough to excite them to rise in their own defence and expel their Inhuman Enemies from the Country, I am not however, without hopes your Excellency will be able to finish this Campaign, with great honour, & Advantage to Our Country.
My Letter of the 1st Inst. by Cpt. Mansfield, I hope your Excellency has received before this, General Spencer is at Boston Endeavouring to procure a Body of Men, & a Number of Batteau’s, Our Numbers are very little Augmented since my last, at this Place, and the Environs, (which are extencive Posts) we have near Five thousand Men, great Part of Whom are the Militia of this State, Ordered out Monthly, on whom little Or no dependence can be placed.
Three days since a Flagg of Truce Arived from New Port, with four Prisoners Only, I beleive with no other Intent but to procure Intelligence. yesterday a Flagg was sent from this state with Fifty Prisoners, Among whom are, Nine Officers, one of which (a very Intelligent Person), has had free access to all our works, in this Town & the neighbourhood & is well acquainted with all Our preparations. I have remonstrated to the Govenor, & Councill of sending these Officers at this Juncture, & have Endeavoured to prevail on Genl Spencer to prevent It, but to no purpose—I am fully convinced that by means of these Flaggs the Enemy will be acquainted with our most secret movements.
The Prisoners sent to New Port by this state will leave a Ballance of Near thirty Men due them, to which may be Added Fifty I sent to Lord Percy yesterday—who came from Hampshire, & One hundred go to’morrow or Next day—who were sent from the Massachusets Bay—Amtg in the whole to One hundred & Eighty—As the Enemy had no prisoners at New Port when the Flagg came away, I have wrote Lord Percy, requesting him, to Advise Lord Howe, by first Operty of the Receit, of these prisoners, that the Exchange may take place in New York—as soon as the Flagg returns, I will, forward the Receits for the Prisoners, to your Excellency by express.
The Continental Ships at this place, & Boston, have little more than

half their Compliment of Men, who are alowed by the States to Inlist, into the Standing Regts by which means, & the Supineness of some of the Officers, the Ships will soon be deserted I cannot help thinking this bad Policy at this Juncture, when those ships being clean, and New, might keep the Seas, & greatly distress the Enemy, by taking their Transports and Provission ships, & being perfectly well acquainted with the Coast, might at Any time make a Harbour, If some more effectual measures Are not Adopted with respect to Our Navy, we had much better be without It—The Men now in the ships might be of great Service in the Army, & a great Saveing made thereby—there is nothing to detain the ships at this place but want of hands—or—Heads, I am not Sure which. I am with great respect & Esteem, Dear General Your most Obedt Humble Servt

B. Arnold

